Citation Nr: 0941795	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of 
establishing basic eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant alleges he had Philippine service with the 
Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States during World War II.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2007 decisional letter by the above Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
appellant's claim seeking VA benefits because he is not a 
veteran under title 38, United States Code.  Because veteran 
status of the person seeking benefits is a threshold 
requirement for establishing entitlement to such benefits, 
that is the matter before the Board. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including recognized guerrillas, in the service of the U.S. 
Armed Forces.



CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for 
benefits administered by the U.S. Department of Veterans 
Affairs.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not 




informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  
Cir. 2006).  A detailed, 11-page letter from the RO in June 
2007 explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The information 
required by Dingess, supra, was provided therein.  In 
compliance with Palor v. Nicholson, 21 Vet. App. 325 (2007), 
an April 2008 letter advised the appellant of the information 
or evidence necessary to prove the element of veteran status.  
The appellant has had ample opportunity to respond/ 
supplement the record, and is not prejudiced by any  
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.

The RO sought certification of the appellant's military 
service in June 2007.  Since then, he has not submitted any 
further evidence suggesting that re-certification of his 
service/nonservice is necessary.  VA's duty to assist is met.  
Accordingly,  the Board will address the merits of the claim.

II.  Factual Background, Legal Criteria, and Analysis

Initially, the Board notes all of the evidence in the 
appellant's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire 




record, but does not have to discuss each piece of evidence).  
Hence, the Board will summarize the relevant evidence where 
appropriate, and the analysis below will focus specifically 
on what the evidence shows, or fails to show, as to the 
claim.

The appellant contends he had recognized service with the 2nd 
Battalion, 94th Infantry Regiment, from November 1942 to 
February 1945.  In support of his claim, he submitted his 
affidavit as well as affidavits from several comrades.  He 
also submitted a PVAO-4 which notes that he served with 
Hilongos Guerrilla Forces, Leyte Area Command (LAC).  
(Notably, a January 2003 document from General Headquarters, 
Armed Forces of the Philippines, Office of the Adjutant 
General notes that there were no available records pertaining 
to the appellant's service.)

In June 2007, based on the information the appellant 
provided, the National Personnel Records Center (NPRC) 
certified that he had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

VA Compensation and Pension Benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. 
§§ 1110, 1521.

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  Recognized Philippine guerrilla service 
(under a commissioned U.S. officer or a commissioned officer 
of the Commonwealth Army, recognized by and cooperating with 
U.S. Forces) is qualifying service for VA compensation 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service 
department certifications will be accepted as establishing 
both recognized guerrilla service and unrecognized guerrilla 
service (under a recognized commissioned officer, who was a 
former member of the U.S. Armed Forces or the Commonwealth 
Army).  38 C.F.R. § 3.40(d)(2).  The active service of 
members of the irregular forces guerrilla will be the period 
certified by the service department.  38 C.F.R. § 3.41(d).  
See also Duro v. Derwinski, 2 Vet. App. 530 (1992). 


For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such  
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) the evidence is a document 
issued by the service department; (2) the document contains  
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, VA shall request verification 
of service from a service department.  38 C.F.R. § 3.203(c). 

The appellant has not submitted any documents that would meet 
the first requirement of 38 C.F.R. § 3.203(a); he has not 
submitted a DD Form 214, a Certification of Release or 
Discharge from Active Duty, or an original Certificate of  
Discharge from the U.S. Armed Forces.  Therefore, VA sought 
service department verification of whether the appellant had 
served in the U.S. Armed Forces in the Philippines (and 
specifically whether he served with the 2nd Bn. 94th Inf. 
Regt., as alleged).  Based on the information of record, in 
June 2007, the NPRC certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  This certification is binding on 
VA, and VA has no authority to change or amend the finding.  
Duro, 2 Vet. App. at 530.  If a change of service department 
certification is what the appellant seeks, his remedy lies 
with the service department, and not with VA. 

The appellant has provided no further evidence that would 
warrant a request for re-certification of his 
service/nonservice by the service department, and VA must 
abide by the service department's certification.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, 
the Board finds the appellant did not have the requisite 
service and is not a veteran so as to establish basic 
eligibility for VA benefits.  Since the law is dispositive in 
this matter, the claim must be denied because of the absence 
of legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App.  426, 430 (1994). 

ORDER

The appeal to establish veteran status for the appellant and 
his basic entitlement to VA benefits is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


